Detailed Action
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amended claims dated August 25th, 2021 responding to the May 28th, 2021 Office Action provided in the rejection of claims 1-20. 

Status of Claims
2.	Claims 1-3, 5, 8, 12-15, 17 and 20 have been amended. Claims 1-20 are pending in the application, of which claims 1, 12 and 13 are in independent form and these claims (1-20) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below. 
Response to the Amendments
3.	Regarding art rejection: In regards to claims 1-20 Applicants arguments are not persuasive; further, Applicants' amendment necessitated new grounds of rejections presented in the following art rejection.

Claim Rejections – 35 USC §103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1, 2, 5-9, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Turgman et al. (US PG-PUB. No. 2020/0380624 A1 herein after Turgman) in view of Kaestner et al., (US PG-PUB. No. 2005/0257202 A1 herein after Kaestner) and further in view of Yan et al. (US PG-PUB. No. 2021/0150524 A1 herein after Yan).
Per claim 1: 
Turgman discloses:
A computer-implemented method performed by a blockchain node of a blockchain (At least see ¶[0008] Methods, systems, apparatuses, and computer-readable storage mediums described herein are configured to generate and allow interaction with a smart contract deployed 
receiving bytecode of a smart contract (At least see ¶[0075] -smart contract generator 606 may provide byte code 614 to browser 136A); 
deploying the smart contract (At least see ¶[0008] - a smart contract deployed to a distributed ledger platform), 
comprising storing the bytecode of the smart contract on the blockchain (At least see ¶[0074] - Compilation artifacts file 618 may be stored in storage (e.g., a database) communicatively coupled to server 634); 
executing the smart contract deployed on the blockchain, comprising determining whether the machine code corresponding to the bytecode of the smart contract is locally stored in the memory of the blockchain node (At least see ¶[0144] - source code may be written in a programming language suitable for compilation and execution by a virtual machine executing in blockchain network 112).

Turgman sufficiently discloses the method as set forth above, but Turgman does not disclose: compiling, through Just-In-Time (JIT) compilation, the bytecode of the smart contract to obtain machine code corresponding to the smart contract; storing the machine code corresponding to the bytecode of the smart contact in a memory  that is local to the blockchain node; and in response to determining that the machine code corresponding to the bytecode of the smart contract is not stored in the memory that is local to the blockchain node, interpreting and executing the bytecode of the smart contract.

However, Kaestner discloses:
compiling, through Just-In-Time (JIT) compilation, the bytecode of the smart contract to obtain machine code [corresponding to the smart contract] (At least see ¶[0013] - when VM 102 is directed to run a program represented by byte code 122, the simple compiler 104 reads the byte code 122 from memory 110, creates an internal representation (IR), may or may not perform some optimizations. In some embodiments, byte code 122 may be Java byte code. The compiler then emits the generated machine code 124 at point 120); 
storing the machine code corresponding to the bytecode of the smart contact in a memory  that is local to the blockchain node (At least see ¶[0013] - . Emitting the machine code 124 involves writing the machine code 124 back to memory 110, typically for immediate execution). 
 as suggested by Kaestner (please see ¶[0003]).
Turgman modified by Kaestner does not explicitly disclose: in response to determining that the machine code corresponding to the bytecode of the smart contract is not stored in the memory that is local to the blockchain node, interpreting and executing the bytecode of the smart contract.
However, Yan
in response to determining that the machine code corresponding to the bytecode of the smart contract is not stored in the memory that is local to the blockchain node, interpreting and executing the bytecode of the smart contract (At least see ¶[0125] - smart contract code received by the first blockchain node can be written in an interpreted language and does not need to be compiled by the compiler).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yan into Turgman modified by Kaestner’s teaching because Yan’s teaching would provide an enhance capability to encrypt a transaction including a smart contract, and sends the encrypted transaction to a first blockchain node, where code of the smart contract includes a contract state indicated by a privacy identifier, and the first blockchain node decrypts the code of the smart contract in the transaction, executes the code of the smart contract in a trusted execution environment, uses a key to encrypt the contract state indicated by the privacy identifier, and writes the encrypted contract state to a database because existing solutions, there is no more flexible method to implement privacy protection as once suggested by Yan (please see ¶[0007] and ¶[0010]).

Per claim 2: 
Yan also discloses:
through Just-In-Time (JIT) compilation, the bytecode of the smart contract to obtain the machine code comprises:
compiling the bytecode of the smart contract through JIT compilation immediately after deploying the smart contract (At least see ¶[0125] - smart contract code received by the first blockchain node can be written in an interpreted language and does not need to be compiled by the compiler. During execution, the interpreter can execute the smart contract code. The or 
compiling the bytecode of the smart contract through JIT compilation during an idle time period after deploying the smart contract; or 
compiling the bytecode of the smart contract through JIT compilation in response to receiving a transaction request for invoking the smart contract that has been deployed.  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yan into Turgman’s teaching because Yan’s teaching would provide an enhance capability to encrypt a transaction including a smart contract, and sends the encrypted transaction to a first blockchain node, where code of the smart contract includes a contract state indicated by a privacy identifier, and the first blockchain node decrypts the code of the smart contract in the transaction, executes the code of the smart contract in a trusted execution environment, uses a key to encrypt the contract state indicated by the privacy identifier, and writes the encrypted contract state to a database because existing solutions, there is no more flexible method to implement privacy protection as once suggested by Yan (please see ¶[0007] and ¶[0010]).

Per claim 5: 
Yan also discloses:
wherein interpreting and executing the bytecode of the smart contract (At least see ¶[0124] -interpreted languages are directly in the form of source code, which is parsed into machine code and executed in real time. Programs written in interpreted languages do not need to be compiled before running, but are translated during the running) comprises: 
querying a current JIT compilation status of the bytecode of the smart contract (At least see ¶[0125] - During execution, the interpreter can execute the smart contract code. The interpreter is, for example, a Just-In-Time (JIT) compilation of a Java virtual machine (JVM)); and 
interpreting and executing the bytecode of the smart contract if the current JIT compilation status specifies that the bytecode of the smart contract is currently being compiled through JIT compilation (At least see ¶[0124] -interpreted languages are directly in the form of source code, which is parsed into machine code and executed in real time. Programs written in interpreted languages do not need to be compiled before running, but are translated during the running). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yan into Turgman’s teaching because Yan’s teaching would provide an enhance capability to encrypt a transaction including a smart contract, and 

Per claim 6: 
Yan also discloses:
if the current JIT compilation status specifies that a JIT compilation has not been started, starting the JIT compilation, and interpreting and executing the bytecode of the smart contract (At least see ¶[0030] -smart contract code written in the high-level language is compiled by a compiler to generate bytecode, which can be deployed in the blockchain).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yan into Turgman’s teaching because Yan’s teaching would provide an enhance capability to encrypt a transaction including a smart contract, and sends the encrypted transaction to a first blockchain node, where code of the smart contract includes a contract state indicated by a privacy identifier, and the first blockchain node decrypts the code of the smart contract in the transaction, executes the code of the smart contract in a trusted execution environment, uses a key to encrypt the contract state indicated by the privacy identifier, and writes the encrypted contract state to a database because existing solutions, there is no more flexible method to implement privacy protection as once suggested by Yan (please see ¶[0007] and ¶[0010]).

Per claim 7: 
Yan also discloses:
interpreting and executing bytecode that corresponds to a function invoked in the smart contract (At least see ¶[0026] Each of the public blockchain, the private blockchain, and the consortium blockchain can provide the function of smart contract. Smart contracts in the blockchain are contracts that can be triggered by transactions to be executed in the blockchain system. Smart contracts can be described in the form of code).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yan into Turgman’s teaching because Yan’s teaching would provide an enhance capability to encrypt a transaction including a smart contract, and sends the encrypted transaction to a first blockchain node, where code of the smart contract 

Per claim 8: 
Yan also discloses:
executing the machine code if the machine code corresponding to the bytecode of the smart contract is stored in the memory that is local to the blockchain node (At least see ¶[0124] -interpreted languages are directly in the form of source code, which is parsed into machine code and executed in real time. Programs written in interpreted languages do not need to be compiled before running, but are translated during the running).   
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yan into Turgman’s teaching because Yan’s teaching would provide an enhance capability to encrypt a transaction including a smart contract, and sends the encrypted transaction to a first blockchain node, where code of the smart contract includes a contract state indicated by a privacy identifier, and the first blockchain node decrypts the code of the smart contract in the transaction, executes the code of the smart contract in a trusted execution environment, uses a key to encrypt the contract state indicated by the privacy identifier, and writes the encrypted contract state to a database because existing solutions, there is no more flexible method to implement privacy protection as once suggested by Yan (please see ¶[0007] and ¶[0010]).

Per claim 9: 
Yan also discloses:
executing machine code that corresponds to a function invoked in the smart contract or a code block of the smart contract (At least see Deploying and invoking smart contracts in Ethereum by users are implemented by the EVM. In fact, the virtual machine directly runs virtual machine code (virtual machine bytecode, referred to as "bytecode" below). Smart contracts deployed in the blockchain can be in the form of bytecode).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yan into Turgman’s teaching because Yan’s teaching would provide an enhance capability to encrypt a transaction including a smart contract, and sends the encrypted transaction to a first blockchain node, where code of the smart contract 

Per claim 11: 
Yan also discloses:
receiving a request for creating the smart contract, wherein the request comprises the bytecode of the smart contract (At least see ¶[0030] - Data field of the transaction that includes creating a smart contract can store the bytecode of the smart contract. The bytecode includes a series of bytes, and each byte can identify an operation. Considering the development efficiency, readability, etc., developers can choose a high-level language to write the smart contract code instead of writing bytecode directly).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yan into Turgman’s teaching because Yan’s teaching would provide an enhance capability to encrypt a transaction including a smart contract, and sends the encrypted transaction to a first blockchain node, where code of the smart contract includes a contract state indicated by a privacy identifier, and the first blockchain node decrypts the code of the smart contract in the transaction, executes the code of the smart contract in a trusted execution environment, uses a key to encrypt the contract state indicated by the privacy identifier, and writes the encrypted contract state to a database because existing solutions, there is no more flexible method to implement privacy protection as once suggested by Yan (please see ¶[0007] and ¶[0010]).

Per claim 12: 
Turgman discloses:
A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations (At least see ¶[0008] Methods, systems, apparatuses, and computer-readable storage mediums described herein) comprising: 
receiving, by a blockchain node of a blockchain, bytecode of a smart contract (At least see ¶[0075] -smart contract generator 606 may provide byte code 614 to browser 136A);
deploying, by the blockchain node, the smart contract, comprising storing the bytecode of the smart contract on the blockchain (At least see ¶[0008] - a smart contract deployed to a distributed ledger platform); 
executing, by the blockchain node, the smart contract deployed on the blockchain, 
comprising determining whether the machine code corresponding to the bytecode of the smart contract is locally stored in the memory of the blockchain node (At least see ¶[0144] - source code may be written in a programming language suitable for compilation and execution by a virtual machine executing in blockchain network 112). 

Turgman sufficiently discloses the method as set forth above, but Turgman does not disclose: compiling, by the blockchain node and through Just-In-Time (JIT) compilation, the bytecode of the smart contract bytecode of the smart contract to obtain machine code corresponding to the smart contract; storing, by the blockchain node, the machine code in a memory of the blockchain node; and in response to determining that the machine code corresponding to the bytecode of the smart contract is not stored in the memory that is local to the blockchain node, interpreting and executing the bytecode of the smart contract.  

However, Kaestner discloses:
compiling, through Just-In-Time (JIT) compilation, the bytecode of the smart contract to obtain machine code [corresponding to the smart contract] (At least see ¶[0013] - when VM 102 is directed to run a program represented by byte code 122, the simple compiler 104 reads the byte code 122 from memory 110, creates an internal representation (IR), may or may not perform some optimizations. In some embodiments, byte code 122 may be Java byte code. The compiler then emits the generated machine code 124 at point 120); 
storing the machine code corresponding to the bytecode of the smart contact in a memory  that is local to the blockchain node (At least see ¶[0013] - . Emitting the machine code 124 involves writing the machine code 124 back to memory 110, typically for immediate execution). 
interpreting and executing the bytecode of the smart contract if the machine code corresponding to the bytecode of the smart contract is not locally stored (At least see ¶[0125] - smart contract code received by the first blockchain node can be written in an interpreted language and does not need to be compiled by the compiler 
Turgman modified by Kaestner does not explicitly disclose: in response to determining that the machine code corresponding to the bytecode of the smart contract is not stored in the memory that is local to the blockchain node, interpreting and executing the bytecode of the smart contract.
However, Yan
in response to determining that the machine code corresponding to the bytecode of the smart contract is not stored in the memory that is local to the blockchain node, interpreting and executing the bytecode of the smart contract (At least see ¶[0125] - smart contract code received by the first blockchain node can be written in an interpreted language and does not need to be compiled by the compiler).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yan into Turgman modified by Kaestner’s teaching because Yan’s teaching would provide an enhance capability to encrypt a transaction including a smart contract, and sends the encrypted transaction to a first blockchain node, where code of the smart contract includes a contract state indicated by a privacy identifier, and the first blockchain node decrypts the code of the smart contract in the transaction, executes the code of the smart contract in a trusted execution environment, uses a key to encrypt the contract state indicated by the privacy identifier, and writes the encrypted contract state to a database because existing solutions, there is no more flexible method to implement privacy protection as once suggested by Yan (please see ¶[0007] and ¶[0010]).  

Per claim 13: 
Turgman discloses:
A computer-implemented system (At least see ¶[0008] Methods, systems, apparatuses, and computer-readable storage mediums described herein are configured to generate and allow interaction with a smart contract deployed to a distributed ledger platform), comprising: 
one or more computers (At least see ¶[0041] Computing devices 102A and 102B may be any type of stationary or mobile computing device, including a mobile computer or mobile computing device (e.g., a Microsoft.RTM. Surface.RTM. device, a laptop computer, a notebook computer, a tablet computer such as an Apple iPad.TM., a netbook, etc.), a wearable computing device (e.g., a head-mounted device including smart glasses such as Google.RTM. Glass.TM., etc.), or a stationary computing device such as a desktop computer or PC (personal computer). Server 134 may include one or more server devices and/or other computing devices. For example, server 124 may include a Web server, an application server, and/or a database); and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (At least see ¶[0008] Methods, systems, apparatuses, and computer-readable storage mediums described herein are configured to generate and allow interaction with a smart contract deployed to a distributed ledger platform, also see ¶[0043] Blockchain network 112 may comprise a decentralized, distributed blockchain computing platform maintained by a plurality of nodes), perform operations comprising: 31U. S. Patent ApplicationAttorney Docket No. 49438-0196001/A30531US 
receiving, by a blockchain node of a blockchain, bytecode of a smart contract (At least see ¶[0075] -smart contract generator 606 may provide byte code 614 to browser 136A);
deploying, by the blockchain node, the smart contract, comprising storing the bytecode of the smart contract on the blockchain (At least see ¶[0008] - a smart contract deployed to a distributed ledger platform); 
locally storing, by the blockchain node, the machine code in a memory of the blockchain node; and 
executing, by the blockchain node, the smart contract deployed on the blockchain, comprising 
determining whether the machine code corresponding to the bytecode of the smart contract is locally stored in the memory of the blockchain node (At least see ¶[0144] - source code may be written in a programming language suitable for compilation and execution by a virtual machine executing in blockchain network 112) .

Turgman sufficiently discloses the method as set forth above, but Turgman does not disclose: compiling, by the blockchain node and through Just-In-Time (JIT) compilation, the bytecode of the smart contract to obtain machine code corresponding to the smart contract; storing, by the blockchain node, the machine code corresponding to the bytecode of the smart contact in a memory  that is local to the blockchain node; and in response to determining that the machine code corresponding to the bytecode of the smart contract is not stored in the memory that is local to the blockchain node, interpreting and executing the bytecode of the smart contract.  

However, Kaestner discloses:
compiling, by the blockchain node and through Just-In-Time (JIT) compilation, the bytecode of the smart contract to obtain machine code corresponding to the smart contract At least see ¶[0013] - when VM 102 is directed to run a program represented by byte code 122, the simple compiler 104 reads the byte code 122 from memory 110, creates an internal representation (IR), may or may not perform some optimizations. In some embodiments, byte code 122 may be Java byte code. The compiler then emits the generated machine code 124 at point 120); 
storing, by the blockchain node, the machine code corresponding to the bytecode of the smart contact in a memory  that is local to the blockchain node (At least see ¶[0013] - . Emitting the machine code 124 involves writing the machine code 124 back to memory 110, typically for immediate execution). 
 as suggested by Kaestner (please see ¶[0003]). 
in response to determining that the machine code corresponding to the bytecode of the smart contract is not stored in the memory that is local to the blockchain node, interpreting and executing the bytecode of the smart contract (At least see ¶[0125] - smart contract code received by the first blockchain node can be written in an interpreted language and does not need to be compiled by the compiler).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yan into Turgman modified by Kaestner’s teaching because Yan’s teaching would provide an enhance capability to encrypt a transaction including a smart contract, and sends the encrypted transaction to a first blockchain node, where code of the smart contract includes a contract state indicated by a privacy identifier, and the first blockchain node decrypts the code of the smart contract in the transaction, executes the code of the smart contract in a trusted execution environment, uses a key to encrypt the contract state indicated by the privacy identifier, and writes the encrypted contract state to a database because existing solutions, there is no more flexible method to implement privacy protection as once suggested by Yan (please see ¶[0007] and ¶[0010]). 

Per claim 14: 
Yan also discloses:
through Just-In-Time (JIT) compilation, the bytecode of the smart contract to obrain the machine code comprises:
compiling the bytecode of the smart contract through JIT compilation immediately after deploying the smart contract (At least see ¶[0125] - smart contract code received by the first blockchain node can be written in an interpreted language and does not need to be compiled by the compiler. During execution, the interpreter can execute the smart contract code. The interpreter is, for example, a Just-In-Time (JIT) compilation of a Java virtual machine (JVM)); or 
compiling the bytecode of the smart contract through JIT compilation during an idle time period after deploying the smart contract; or 
compiling the bytecode of the smart contract through JIT compilation in response to receiving a transaction request for invoking the smart contract that has been deployed.  


Per claim 17: 
Yan also discloses:
wherein interpreting and executing the bytecode of the smart contract comprises (At least see ¶[0124] -interpreted languages are directly in the form of source code, which is parsed into machine code and executed in real time. Programs written in interpreted languages do not need to be compiled before running, but are translated during the running) comprises: 
querying a current JIT compilation status of the bytecode of the smart contract (At least see ¶[0125] - During execution, the interpreter can execute the smart contract code. The interpreter is, for example, a Just-In-Time (JIT) compilation of a Java virtual machine (JVM)); and 
interpreting and executing the bytecode of the smart contract if the current JIT compilation status specifies that the bytecode of the smart contract is currently being compiled through JIT compilation (At least see ¶[0124] -interpreted languages are directly in the form of source code, which is parsed into machine code and executed in real time. Programs written in interpreted languages do not need to be compiled before running, but are translated during the running). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yan into Turgman modified by Kaestner’s teaching because Yan’s teaching would provide an enhance capability to encrypt a transaction including a smart contract, and sends the encrypted transaction to a first blockchain node, where code of the smart contract includes a contract state indicated by a privacy identifier, and the first blockchain node decrypts the code of the smart contract in the transaction, executes the code of the smart contract in a trusted execution environment, uses a key to encrypt the contract state indicated by the privacy identifier, and writes the encrypted contract state to a database because existing 

Per claim 18: 
Yan also discloses:
if the current JIT compilation status specifies that a JIT compilation has not been started, starting the JIT compilation, and interpreting and executing the bytecode of the smart contract (At least see ¶[0030] -smart contract code written in the high-level language is compiled by a compiler to generate bytecode, which can be deployed in the blockchain).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yan into Turgman modified by Kaestner’s teaching because Yan’s teaching would provide an enhance capability to encrypt a transaction including a smart contract, and sends the encrypted transaction to a first blockchain node, where code of the smart contract includes a contract state indicated by a privacy identifier, and the first blockchain node decrypts the code of the smart contract in the transaction, executes the code of the smart contract in a trusted execution environment, uses a key to encrypt the contract state indicated by the privacy identifier, and writes the encrypted contract state to a database because existing solutions, there is no more flexible method to implement privacy protection as once suggested by Yan (please see ¶[0007] and ¶[0010]).

Per claim 19: 
Yan also discloses:
interpreting and executing bytecode that corresponds to a function invoked in the smart contract (At least see ¶[0026] Each of the public blockchain, the private blockchain, and the consortium blockchain can provide the function of smart contract. Smart contracts in the blockchain are contracts that can be triggered by transactions to be executed in the blockchain system. Smart contracts can be described in the form of code).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yan into Turgman modified by Kaestner’s teaching because Yan’s teaching would provide an enhance capability to encrypt a transaction including a smart contract, and sends the encrypted transaction to a first blockchain node, where code of the smart contract includes a contract state indicated by a privacy identifier, and the first blockchain node decrypts the code of the smart contract in the transaction, executes the code of the smart contract in a trusted execution environment, uses a key to encrypt the contract state indicated by the privacy identifier, and writes the encrypted contract state to a database because existing 

Per claim 20: 
Yan also discloses:
executing the machine code if the machine code corresponding to the bytecode of the smart contract is stored in the memory that is local to the blockchain node (At least see ¶[0124] -interpreted languages are directly in the form of source code, which is parsed into machine code and executed in real time. Programs written in interpreted languages do not need to be compiled before running, but are translated during the running). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yan into Turgman modified by Kaestner’s teaching because Yan’s teaching would provide an enhance capability to encrypt a transaction including a smart contract, and sends the encrypted transaction to a first blockchain node, where code of the smart contract includes a contract state indicated by a privacy identifier, and the first blockchain node decrypts the code of the smart contract in the transaction, executes the code of the smart contract in a trusted execution environment, uses a key to encrypt the contract state indicated by the privacy identifier, and writes the encrypted contract state to a database because existing solutions, there is no more flexible method to implement privacy protection as once suggested by Yan (please see ¶[0007] and ¶[0010]).

6.	Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Turgman et al. (US PG-PUB. No. 2020/0380624 A1 herein after Turgman) in view of Kaestner et al., (US PG-PUB. No. 2005/0257202 A1 herein after Kaestner) and Yan et al. (US PG-PUB. No. 2021/0150524 A1 herein after Yan), and further in view of Huang et al. (US PAT. No. 11036614 B1 herein after Huang).
Per claim 3: 
Turgman modified by Kaestner and Yan does not explicitly discloses: compiling hotspot bytecode that has been identified from the bytecode of the smart contract during a process of translating or executing the bytecode of the smart contract; or 29U. S. Patent ApplicationAttorney Docket No. 49438-0196001/A30531US 
performing optimizing compilation during the process of translating or executing the bytecode of the smart contract.  
However, Huang discloses:  
compiling hotspot bytecode that has been identified from the bytecode of the smart contract during a process of translating or executing the bytecode of the smart contract; or 29U. S. Patent ApplicationAttorney Docket No. 49438-0196001/A30531US 
performing optimizing compilation during the process of translating or executing the bytecode of the smart contract (At least see Col. 6:56-60 - CFG (Control Flow Graph), also called a program control-flow graph, is an abstract representation of a process or program, which represents all paths that a program will traverse during execution, and is an important tool for compiler optimization and program static analysis).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang into Turgman modified by Kaestner and Yan’s invention because Huang’s teaching would provide technique for extracting and resolving a bytecode instruction sequence of a bytecode file; according to a preset establishment standard for the basic block of the control-flow graph, adding the corresponding bytecode instruction sequence to the basic block of the control-flow graph, namely, establishing the basic block of the control-flow graph; according to a determining standard for the execution flow direction between basic blocks, building an execution flow direction between the basic blocks as once suggested by Huang (please see Col. 2:53-67).

Per claim 4: 
Huang also discloses:  
wherein a granularity of identifying the hotspot bytecode comprises a function level or a code block level (At least see Col. 17:8-13 - data-control-oriented program static analysis method and system, which start from a function realization aspect of a smart contract analysis tool and are oriented to control requirements of data use, reconstruct the bytecode by compiling and interpreting the smart contract code). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang into Turgman modified by Kaestner and Yan’s invention because Huang’s teaching would provide technique for extracting and resolving a bytecode instruction sequence of a bytecode file; according to a preset establishment standard for the basic block of the control-flow graph, adding the corresponding bytecode instruction sequence to the basic block of the control-flow graph, namely, establishing the basic block of the control-flow graph; according to a determining standard for the execution flow direction between basic blocks, building an execution flow direction between the basic blocks as once suggested by Huang (please see Col. 2:53-67).

Per claim 15: 
Turgman modified by Yan does not explicitly discloses: compiling hotspot bytecode that has been identified from the bytecode of the smart contract during a process of translating or executing the bytecode of the smart contract; or 29U. S. Patent ApplicationAttorney Docket No. 49438-0196001/A30531US 

However, Huang discloses:  
compiling hotspot bytecode that has been identified from the bytecode of the smart contract during a process of translating or executing the bytecode of the smart contract; or 29U. S. Patent ApplicationAttorney Docket No. 49438-0196001/A30531US 
performing optimizing compilation during the process of translating or executing the bytecode of the smart contract (At least see Col. 6:56-60 - CFG (Control Flow Graph), also called a program control-flow graph, is an abstract representation of a process or program, which represents all paths that a program will traverse during execution, and is an important tool for compiler optimization and program static analysis).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang into Turgman modified by Kaestner and Yan’s invention because Huang’s teaching would provide technique for extracting and resolving a bytecode instruction sequence of a bytecode file; according to a preset establishment standard for the basic block of the control-flow graph, adding the corresponding bytecode instruction sequence to the basic block of the control-flow graph, namely, establishing the basic block of the control-flow graph; according to a determining standard for the execution flow direction between basic blocks, building an execution flow direction between the basic blocks as once suggested by Huang (please see Col. 2:53-67).

Per claim 16: 
Huang also discloses:  
wherein a granularity of identifying the hotspot bytecode comprises a function level or a code block level (At least see Col. 17:8-13 - data-control-oriented program static analysis method and system, which start from a function realization aspect of a smart contract analysis tool and are oriented to control requirements of data use, reconstruct the bytecode by compiling and interpreting the smart contract code). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang into Turgman modified by Kaestner and Yan’s invention because Huang’s teaching would provide technique for extracting and resolving a bytecode instruction sequence of a bytecode file; according to a preset establishment standard for the basic block of the control-flow graph, adding the corresponding bytecode instruction sequence to the basic block of the control-flow graph, namely, establishing the basic block of the control-flow graph; according to a determining standard for the execution flow direction between basic blocks, building an execution flow direction between the basic blocks as once suggested by Huang (please see Col. 2:53-67).
10 is rejected under 35 U.S.C. 103 as being unpatentable over Turgman et al. (US PG-PUB. No. 2020/0380624 A1 herein after Turgman) in view of Kaestner et al., (US PG-PUB. No. 2005/0257202 A1 herein after Kaestner) and Yan et al. (US PG-PUB. No. 2021/0150524 A1 herein after Yan), and further in view of Chan et al. (US PG-PUB. No. 20210035212 A1 herein after Chan).
Per claim 10: 
Turgman modified by Kaestner and Yan does not explicitly discloses: wherein the memory is a cache.  
However, Chan discloses: 
wherein the memory is a cache (At least see ¶[0129] - execution of the software interpreter can translate the bytecodes of the bytecode sequence segment into machine code sequentially one bytecode at a time (e.g., simple interpretation) or possibly employ just-in-time compilation methods where the bytecode sequence segment (or portions thereof) are compiled into machine code as necessary at runtime and then the resulting machine code is executed. The resulting machine code can possibly be cached).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chan into Turgman modified by Kaestner and Yan’s invention because Chan’s teaching would provide an significant advantage of limiting scripts to linear or tree-like decision tasks is that this avoids infinite loops, which can be used as a means of launching exploits such as a denial of service (DoS or DDoS) attack; thus, the security of blockchain transfer/exchange is enhanced and preserved but mechanisms need to be found to implement the functionality that is not permitted or provided by the language itself, and an advance in this respect, with an implementation of self-replicating blockchain transaction locking scripts, which would provides a technical solution to a technical problem, and offers advantages in respect of security, improved control of digital assets exchange/transfer via a blockchain, and an extension of current blockchain-related functionality as once suggested by Chan (please see ¶[0036]).

Remarks
8.	Applicant's arguments filed February 9th, 2022 have been fully considered but they are not persuasive. Further, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


CONCLUSION
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                        03/08/2022